662 S.E.2d 555 (2008)
STATE
v.
Eric Glenn LANE.
No. 606A05.
Supreme Court of North Carolina.
April 23, 2008.
Robert Montgomery, Special Deputy Attorney General. C. Branson Vickory, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 22nd day of April *556 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Eric Glenn Lane) shall have up to and including the 25th day of July 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 23rd day of April 2008."